          Case 1:20-cv-00791-PAE Document 12 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THEATRICAL DRIVERS AND HELPERS
 LOCAL UNION NO. 817 INTERNATIONAL
 BROTHERHOOD OF TEAMSTERS,                                               20 Civ. 791 (PAE)

                                        Plaintiff,                            ORDER
                        -v-

 BNM PRODUCTION SERVICES, INC.,
 doing business as “RICKY RUSH,”

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff filed the petition to confirm an arbitral award in this action on January 29, 2020.

Dkt. 1. Section 9 of the Federal Arbitration Act (“FAA”) requires that, when a party applies for

an order confirming an arbitral award, “[n]otice of the application shall be served upon the

adverse party.” 9 U.S.C. § 9. Only after such service is effected does the Court have jurisdiction

over the matter. Id. The FAA does not provide a deadline for serving a petition to confirm, but

Rule 4(m) of the Federal Rules of Civil Procedure requires that service be effected within 90

days of the filing of a complaint. Plaintiff here has attempted to serve the defendant, but has

been unsuccessful thus far. See Dkts. 7, 11.

       It is hereby ORDERED that the plaintiff advise the Court in writing why plaintiff failed

to serve the petition, or, if plaintiff believes that the defendant has been served, when and in what

manner such service was made. It is further ORDERED that if the Court does not receive any

written communication from plaintiff by January 25, 2021, showing good cause why such

service was not made, the Court will dismiss the claims against defendant without prejudice.
        Case 1:20-cv-00791-PAE Document 12 Filed 01/15/21 Page 2 of 2




      SO ORDERED.

                                               PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge

Dated: January 15, 2021
       New York, New York
